Exhibit 1 BIOMIRA INC. MATERIAL CHANGE REPORT 1. Name and Address of Company Biomira Inc. (“Biomira” or the “Company”) 2011 - 94 Street Edmonton, AlbertaT6N 1H1 2. Date of Material Change December 4, 2007 3. News Release Biomira issued a news release on Canada News Wire on December 4, 2007. 4. Summary of Material Change On December 4, 2007, Biomira announced that the Company’s shareholders had approved the plan of arrangement under which the Company will move to the United States and change its name to Oncothyreon Inc. (“Oncothyreon”).The approval came at a special meeting of shareholders held on December 4, 2007 in Edmonton. 5. Full Description of Material Change On December 4, 2007, Biomira announced that the Company’s shareholders had approved the plan of arrangement under which the Company will move to the United States and change its name to Oncothyreon Inc. (“Oncothyreon”).The approval came at a special meeting of shareholders held on December 4, 2007 in Edmonton. Under the plan of arrangement, which remains subject to court approval, Oncothyreon will be the ultimate parent corporation of a successor corporation of the current Biomira and its subsidiaries.Upon the completion of the proposed arrangement, holders of common shares of Biomira will receive one-sixth of a share of common stock of Oncothyreon in exchange for each common share of Biomira.Oncothyreon intends to establish its headquarters in or near Seattle, Washington. Implementation of the plan of arrangement remains subject to receipt of a final order from the Alberta Court of Queen’s Bench.Assuming receipt of court approval, Biomira intends to file articles of arrangement to effect the plan of arrangement on or about December 10, 2007, and to commence trading as Oncothyreon on the Nasdaq National Market under the symbol “ONTY” and on the Toronto Stock Exchange under the symbol “ONY” shortly thereafter.Letters of transmittal are expected to be mailed to registered shareholders commencing December 5, 2007. 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information None. 8. Executive Officer The name and business telephone number of an executive officer of Biomira who is knowledgeable about this material change and this report and who may be contacted in connection with this report is: Edward A. Taylor Vice-President Finance & Administration Biomira Inc. 2011 - 94 Street Edmonton, AlbertaT6N 1H1 Telephone:(780) 450-3761 9. Date of Report December 6, 2007 BIOMIRA INC. By: /s/ “Edward A. Taylor” Edward A. Taylor Vice-President Finance & Administration
